Case 2:20-cv-03485-BRM-ESK Document 122 Filed 08/26/21 Page 1 of 2 PageID: 5993
                                                                                                                                                                                       William C. Baton
                                                                                                                                                                             Phone: (973) 286-6722
                                                                                                                                                                                    Fax: (973) 286-6822
                                                                                                                                                                                      wbaton@saul.com
                                                                                                                                                                                         www.saul.com




                                                                                                                      August 26, 2021

  VIA ECF

  The Honorable Edward S. Kiel, U.S.M.J.
  United States Post Office & Courthouse
  2 Federal Square
  Newark, NJ 07101-0999

           Re:           TherapeuticsMD, Inc. v. Teva Pharmaceuticals USA, Inc.
                         Civil Action No. 20-3485 (BRM)(ESK) (consolidated)
                         Civil Action No. 20-8809 (BRM)(ESK)
                         Civil Action No. 20-11087 (BRM)(ESK)
                         Civil Action No. 20-17496 (BRM)(ESK)

                        TherapeuticsMD, Inc. v. Teva Pharmaceuticals USA, Inc., et al
                        Civil Action No. 21-12794 (BRM)(ESK)


  Dear Judge Kiel:

         This firm, together with Haug Partners LLP, represents TherapeuticsMD, Inc.
  (“TherapeuticsMD”) in the above-referenced matters.

          We write on behalf of all parties to respectfully request an extension, until September 15,
  2021, to file the motions to seal the Stipulations and [Proposed] Orders filed by Defendants on
  July 26, 2021 and entered by the Court on July 27, 2021. See D.I. 118 and 119 in C.A. No. 20-
  3485; D.I. 19 in C.A 20-8809; D.I. 20 in C.A. 20-11087; D.I. 17 in C.A. 20-17496; and D.I. 12
  and 13 in C.A. No. 21-12794. Pursuant to Your Honor’s August 10, 2021 Orders (see, e.g., D.I.
  121 in C.A. No. 20-3485), these motions to seal are due tomorrow. The parties, however,
  require some additional time to prepare the motions to seal. The parties have conferred and
  request the Court’s approval for the following schedule:

           1. September 1, 2021 - Teva serves (does not file) on TherapeuticsMD its opening brief
              in support of its motion to seal, supporting certification, proposed order and proposed
              findings of fact and conclusions of law, and redaction index (without
              TherapeuticsMD’s objections),

           2. September 8, 2021 - TherapeuticsMD serves (does not file) on Teva its opposition
              brief, supporting certification (if any), alternative proposed order and proposed
              findings of fact and conclusions of law, and redaction index (containing
              ThereapeuticsMD’s stated objections),

             O n e R i v e r f r o n t P l a z a , S u i t e 1 5 2 0 N e w a r k , N J 0 7 1 0 2 - 5 4 2 6 P h o n e : ( 9 7 3 ) 2 8 6 - 6 7 0 0 F a x : ( 9 7 3 ) 2 8 6 -6 8 0 0

DE LAWARE FLORI DA I LLI NOIS MARYLAND MASSACHUSETTS MINNESOT A NE W JE RSE Y NEW YORK PE NNSYLVANI A WASHI NGTON, DC

                                                                      A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 2:20-cv-03485-BRM-ESK Document 122 Filed 08/26/21 Page 2 of 2 PageID: 5994

 Hon. Edward S. Kiel, U.S.M.J.
 August 26, 2021
 Page 2



        3. September 13, 2021 - Teva serves (does not file) on TherapeuticsMD its reply brief
           and a final proposed order and proposed findings of fact and conclusions of law on
           September 13, and

        4. September 15, 2021 - Teva files a consolidated motion to seal, which shall include the
           parties’ briefs, certifications, competing proposed orders and proposed findings of
           fact and conclusions of law, and the redactions index (containing TherapeuticsMD’s
           stated objections).

        Accordingly, if this meets with the Court’s approval, we respectfully request that Your
 Honor sign the below form of endorsement and have it entered on the respective dockets.

        Thank you for Your Honor’s kind attention to these matters.

                                                            Respectfully yours,



                                                            William C. Baton

 cc:    All counsel (via e-mail)

 SO ORDERED:



 _______________________________
 Hon. Edward S. Kiel, U.S.M.J.
